Case: 10-40304     Document: 00511651475         Page: 1     Date Filed: 11/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2011
                                     No. 10-40304
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICAIAH PRUITT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:09-CR-91-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Micaiah Pruitt has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Pruitt has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Pruitt’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40304   Document: 00511651475     Page: 2   Date Filed: 11/01/2011

                                  No. 10-40304

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record reveals a clerical error in the judgment. The district court
orally imposed restitution in the amount of $1,384,015.26. Although this sum
is correctly reflected in the monetary penalties section of the written judgment,
the judgment’s payment schedule incorrectly lists the restitution amount as
$1,384,115.26. This case is therefore REMANDED for the correction of this
clerical error. FED. R. CRIM. P. 36.
      MOTION GRANTED; APPEAL DISMISSED; REMANDED FOR
CORRECTION OF CLERICAL ERROR.




                                       2